Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim19 recites the broad recitation “other plastics”, and the claim also recites “including other thermoplastic s and polyolefins” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1,2 3, 4,5, 6, 7, 8, 9,11,12, 16-21 are rejected under 35 U.S.C. 102(a1) as being anticipated by HU 218012 B see abstract, see pages 4,5, 7, and 10 lines 10-17 as well as Example 1 and 6. 
With regard to claim 1, directed to:
a process of treating a feed comprising polyethylene terephthalate, said process comprising dissolving said feed in a polar solvent at a temperature between about 100 to 250°C to produce a dissolved feed; then cooling the dissolved feed to precipitate a solid comprising precipitation of purified polyethylene terephthalate and further separating solid purified polyethylene terephthalate from remaining liquids.

HU 218012 B discloses  a process for recovering polyester polymers, in particular polyethylene terephthalate (PET), from a mixed, recyclable polymer stream comprising predominantly carbonated fortified beverage bottles and other containers. The process comprises (i) contacting the polymer mixture with a chemical washing solvent having a boiling point of esters, ethers and ketones having from 3 to 16 carbon atoms at a boiling point of from 50 ° C to 200 ° C, in which the polyester polymers are soluble in a minor amount of 1 part by weight per 100 parts by weight. the polyvinyl chloride is at least partially soluble and the resulting contaminated chemical washing solvent is separated from the residual recycled mixed polymer stream, ii) the residual recycled mixed polymer stream at a temperature between 140 ° C and 285 ° C with dialkyl terephthalate, dialkyl phthalate, dialkyl -isophthalate, dialkylnaphthalate or mixtures thereof, or alkylene carbonates or a mixture thereof in which the polyester polymers are soluble, the other polymers are soluble in an amount of less than 1 part by weight per 100 parts by weight of solvent, iii) separate ) isolate the polymer thus obtained. 

With regard to claim 2, 
further comprising centrifuging said dissolved feed to separate said purified polyethylene terephthalate from said dissolved feed.

HU 218012 B discloses that the resulting contaminated chemical wash solvent is separated from the remaining mixed stream of recycled polymer material by gravity separation, filtration, sifting, centrifugation, or an equivalent method. See page 7 line 12 of translation.

With regard to claim 3, directed to:
a process of claim 1 further comprising adding an anti-solvent that is less polar than said polar solvent to said dissolved feed followed by said cooling of said dissolved feed to precipitate said purified polyethylene terephthalate, wherein said remaining liquids comprise said polar solvent and said anti-solvent.
HU 218012 B discloses that after separation from the residual waste stream and the polyolefins present, the PET can be separated from the selective solvent containing dissolved PET by precipitation in the form of fine PET powder. The selective solvent is then removed from the PET and the resulting recovered PET product can be further processed to increase its molecular weight. As is known to those skilled in the art, precipitation of PET may be accomplished by cooling the selective solvent, which reduces the solubility of the PET in the selective solvent, or by adding a second solvent that does not dissolve the PET, resulting in rapid precipitation. See page 10 lines 10-17. 

With regard to claim 4, 
wherein said remaining liquids are purified by distillation, adsorption or phase separation and separated into said polar solvent and said anti-solvent for reuse.

HU 218012 B discloses that, if the polyolefins in the mixed polymer stream to be recycled are not removed before  dissolving the PET, the polyolefins present will melt and form a liquid phase which is  separate from the PET selective solvent. If PET contains encapsulated polyolefins (e.g.,  PET trays containing little polyolefin), dissolution of PET in the selective solvent will  release the encapsulated polyolefins and will be associated with the polyolefin layer.  Typically, this polyolefin layer floats on top of the solvent and may be removed from the solvent by phase separation, foaming or other equivalent methods. The residual waste  stream from which the selective solvent was separated is aluminum, glass, stone  fragments, cellulose, wood, resin, etc. contain. See page 10 lines 1-9.

With regard to claim 5, 
wherein said feed comprises a mixture of post-consumer polyethylene terephthalate waste.

HU 218012 B discloses in Example 1 that post consumer recycle (PCR) from Ground Pure PET Bottles may be used.

With regard to claim 6, 
wherein said post-consumer polyethylene terephthalate waste, is selected from used water bottles, soda bottles, food containers and other polyethylene terephthalate articles.

HU 218012 B discloses Example 1 that post consumer recycle (PCR) from Ground Pure PET Bottles may be used.

With regard to claim 7, 
wherein said feed in said polar solvent is at a temperature from about 150-200°C and a pressure is about 1-100 atm.

HU 218012 B discloses that the step of dissolving the PET is preferably carried out at near atmospheric pressure, (1 atm) although higher pressures may be used. See page 9 lines 31 -32.

With regard to claim 8, 

wherein said feed in said polar solvent is at a temperature from about 150-200°C and a pressure is about 1-5 atm.

HU 218012 B discloses that the step of dissolving the PET is preferably carried out at near atmospheric pressure, (1 atm) although higher pressures may be used. See page 9 lines 31 -32.

With regard to claim 9,
wherein said polyethylene terephthalate and said polar solvent are at a weight ratio from about 1:100 to 1:1


HU 218012 B discloses in the abstract, the polyester polymers are 10 soluble in a minor amount of 1 part by weight per 100 parts by weight. See also page 3 line 32, and page 4 lines 3-5 and page. 

With regard to claim 11,
wherein said solvent and said anti-solvent are present at a weight ratio of from about 10:1 to 1:10.


HU 218012 B discloses on page 6 lines 28-30 that the chemical wash solvent is used in a ratio of 0.5: 1 to 10: 1, preferably 1: 1 to 3: 1, with the mixed polymer stream to be recycled, based on the weight of the chemical wash solvent relative to the mixed polymer. S

With regard to claim 12, 
wherein said polyethylene terephthalate remains in said polar solvent from about 1 minute to 2 hours.

HU 218012 B discloses in the PET dissolution step on age 7 lines19-22, the PET is contacted with the selective solvent at the former  elevated temperature to obtain a PET-containing solvent solution. On page 11 line 38 to page 12 line 2, the time required for the precipitation of PET varies depending on, among other things, how fast the selective solvent solution is cooled, depending on the temperature to which  the solution is cooled and the type of cooling used. Typically, a period of from 1 minute to less than 1 hour. Thus, the time for dissolving overlaps the claimed invention. to less than 1 hour is sufficient, preferably from 15 minutes to 30 minutes. Of course, it  is advantageous to obtain as much PET as the method employed permits.

With regard to claim 16, 

wherein said anti-solvent is selected from alkanes, alkenes, aromatic hydrocarbons, and mixtures thereof.

Note page 7 lines 35-41 of HU 218012 B

With regard to claim 17, 
wherein said dissolved feed is filtered prior to addition of said anti-solvent to separate any undissolved material or dyes.

HU 218012 B discloses, in Example 2, that Chemical washing with a solvent is intended to include organic materials, dyes, adhesives, polyvinyl  chloride and the like. all are removed. Note that the washing takes place before the antisolvent is employed.

With regard to claim 18, 
wherein said process is a batch, continuous or semicontinuous process. 
HU 218012 B discloses that a large number of continuous or batch filter devices are known to those skilled in the art. See page 12 lines 8-9. 

With regard to claim 19, 
wherein said feed further comprises other plastics including other thermoplastics and polyolefins and said process further comprises separating said other plastics from said polyethylene terephthalate prior to dissolution of said polyethylene terephthalate and either sending said other plastics to a pyrolysis reactor or to be mechanically sorted for further processing.

HU 218012 B discloses  on page 4 line 42 to page 5 line 4, that typically, PET is comminuted or milled into "sheets" and filled into a container filled with water, where many other plastics (e.g., high density polyethylene, polypropylene, bulk polystyrene, etc.) float and are thus easily removed. By combining bottle sorting with a simple settling / floating step, the PET fraction can be easily enriched to a concentration of 90 wt% or more.

With regard to claim 20, 
wherein said separation of said other plastics from said polyethylene terephthalate is by density difference or hand sorting. 


HU 218012 B discloses  on page 4 line 42 to page 5 line 4, that typically, PET is comminuted or milled into "sheets" and filled into a container filled with water, where many other plastics (e.g., high density polyethylene, polypropylene, bulk polystyrene, etc.) float and are thus easily removed. By combining bottle sorting with a simple settling / floating step, the PET fraction can be easily enriched to a concentration of 90 wt% or more.

With regard to claim 21, 
wherein said polyolefins are sent to a pyrolysis reactor or are mechanically recycled for further processing.
Note example 6 in HU 218012 B.

 In conclusion, the reference discloses a prepared from the same components as claimed by applicants. Note applicant(s) “comprising” is open language and does not exclude those additional moieties etc. disclosed herein. Consequently, the claimed invention cannot be deemed as novel and accordingly is unpatentable.

Claim Rejections - 35 USC 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis 
for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

    Claim 3, 10,  12 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over HU 218012 B see abstract, claims further in view of U. S. Patent 4,064,079 and GB 1201523. 

With regard to claim 3, directed to:
a process of claim 1 further comprising adding an anti-solvent that is less polar than said polar solvent to said dissolved feed followed by said cooling of said dissolved feed to precipitate said purified polyethylene terephthalate, wherein said remaining liquids comprise said polar solvent and said anti-solvent.

HU 218012 B discloses that after separation from the residual waste stream and the polyolefins present, the PET can be separated from the selective solvent containing dissolved PET by precipitation in the form of fine PET powder. Although the reference does not explicitly disclose that the remaining liquids comprise said polar solvent and anti-solvent, note both U. S. Patent 4,064,079 describes the recovery of PET by temperature reduction crystallization, and GB 1,201,523 describes the recovery of PET by adding a solvent that is non-PET to the solvent wherein the remaining liquids comprise both polar and anti-solvents. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ particular process as disclosed in HU 218012 while having remaining liquids as disclosed in either U. S. Patent 4,064,079 or GB 1201523 since the latter both disclose a solvent system composed of two different solvents making up a remaining liquid mixture as claimed.  One would have been motivated to employ particular process as known in the art, since, the primary reference discusses the generally use of such and generally,  secondary reference explicitly disclose the beneficial effects for doing so. 

With regard to claim 10, 
wherein said polyethylene terephthalate and said polar solvent are at a weight ratio of about 1:50 to 1:1.

HU 218012 B, in addition to the recitation in claim 5, see also page 3 line 32, and page 4 lines 3-5.  Although the reference does not explicitly state a 1:50 weight ratio, the process steps, parameters used and the moieties to be separated by the solvents appear to be identical. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ particular amounts and/or parameters as known in the art, since the reference discloses weight ratios that may overlap and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
  

With regard to claim 12, 
wherein said polyethylene terephthalate remains in said polar solvent from about 1 minute to 2 hours.

HU 218012 B discloses in the PET dissolution step on age 7 lines19-22.  Thus, the reference discloses the same invention as that which is claimed by applicants except for the explicitly stating the time for dissolving. However, the reference  discloses that the PET is contacted with the selective solvent at the former elevated temperature to obtain a PET-containing solvent solution. On page 11 line 38 to page 12 line 2, the time required for the precipitation of PET varies depending on, among other things, how fast the selective solvent solution is cooled, depending on the temperature to which  the solution is cooled and the type of cooling used. Typically, a period of from 1 minute to less than 1 hour. Thus, the time for dissolving overlaps the claimed invention.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ particular time necessary to achieve dissolving of the PET as known in the art, which will fall less than 1 hour since the reference further states that precipitation will be accomplished within that time period. Note that it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
With regard to claim 15,
 wherein said polar solvent is selected from N-methyl pyrrolidone, dimethylsulfoxide, dihydrolevo glucosenone, gamma-valerolactone, dimethyl isosorbide, N-methyl caprolactam, eucalyptol and mixtures thereof

HU 218012 B does not disclose the particular polar solvents used. However, since the dissolving of PET is known in the art using polar solvents in general, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ particular solvent choices as claims since generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face).   
In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Claim Rejections - 35 USC § 102/ 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who 
has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.
The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e))., 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims  13 and 14 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over HU 218012 B further in view of U. S. Patent 4,064,079 and GB 1201523.

With regard to claim 13,  which is directed to the process of claim 1 wherein said polar solvent has Hansen solubility parameter of about 6g=15-20, 5)=4-20, 5)=3-10. 
claim 14, wherein said anti-solvent has a Hansen solubility parameter of about dd =12-20, dp =0-4 dh =-0-4 

HU 218012 B discloses a process basically identical to the claimed invention except for the disclosure of the Hansen solubility parameter. However, since the process steps, parameters and moieties employed are the same, it is reasonable to conclude that the Hansen solubility would fall within or overlap the ranges claimed in both claim 13 and 14. Any properties or characteristics inherent in the prior art, e.g. Hansen solubility  parameter,  although unobserved or detected by the reference, would still anticipate the claimed invention. Note In re Swinehart, 169 USPQ 226. "It is elementary that the mere recitation of a newly discovered...property, inherently possessed by things in the prior art, does not cause claim drawn to those things to distinguish over the prior art". 
Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ particular amounts and/or parameters as known in the art to arrive at a beneficial Hansen solubility parameters, since itis shown by both the primary reference and the secondary references that the resulting goal is precipitation and purification of PET and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amounts and/or parameters as known in the art to achieve such solubility, to achieve a superior product.it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        11